UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1251



ELSA TEKLE WOLDEMARIAM,

                                                          Petitioner,

          versus


JOHN ASHCROFT, United States Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-612-529)


Submitted:   September 24, 2003        Decided:     February 23, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Margaret J. Perry, Senior Litigation
Counsel, Lisa A. Watts, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Elsa Tekle Woldemariam, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming the denial of asylum based on the reasoning of

the Immigration Judge (IJ).       We have reviewed the administrative

record and find no error in the IJ’s conclusion that Woldemariam

was firmly resettled in Italy and is thus ineligible for asylum.

See    8   U.S.C.   §    1252(b)(4)(B),       (D)   (2000);     8   U.S.C.   §

1158(b)(2)(A)(vi) (2000); Mussie v. INS, 172 F.3d 329, 331-32 (4th

Cir.   1999).       As   the   firm    resettlement    bar    applies   here,

Woldemariam’s contentions that she has a well-founded fear of

future persecution and challenges to the IJ’s findings that the

fear is not objectively reasonable are misplaced.

            We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              PETITION DENIED




                                      - 2 -